Case 8:18-cr-00493-MSS-AAS Document 46 Filed 05/24/19 Page 1 of 1 PageID 114

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION
                            GUILTY PLEA HEARING MINUTES

CASE NO.       8:18-cr-493-T-35AAS                 DATE:      May 24, 2019


HONORABLE AMANDA ARNOLD SANSONE INTERPRETER                              N/A
                                                    LANGUAGE


UNITED STATES OF AMERICA                             AUSA Charles Connally
v.                                                 Government Counsel


CHASTITY MCBRIDE                                     AFPD Alec Hall
Defendant                                          Defense Counsel
COURT RPTR digital recording                       DEPUTY CLERK Cathy Morgan


TIME     10:04 - 10:35                TOTAL 31 min       COURTROOM           10B

(T)    PLEA AGREEMENT FILED. (T) DEFENDANT SWORN.

(T)    PLEA OF NOT GUILTY WITHDRAWN AND PLEA OF GUILTY ENTERED AS TO

       COUNT        ONE OF THE INDICTMENT

(T)    FACTUAL BASIS ESTABLISHED

(T)    ADJUDICATION OF GUILT DEFERRED.

(T)    REFERRED TO PROBATION FOR PRE-SENTENCE INVESTIGATION: YES

(T)    SENTENCING WILL BE SCHEDULED AT A LATER DATE,

(T)    DEFENDANT CONTINUED ON BOND.

(T)    PLEA CONDITIONALLY ACCEPTED.

(T)    COPY OF GUILTY PLEA MINUTES PROVIDED TO DISTRICT JUDGE COURTROOM

DEPUTY.

(T)    OTHER:      Oral Motion by defendant to have the condition of no contact with Bobby Joe

Osborne removed from her conditions of release. Government takes no position but states that she

should not discuss this case or her testimony.
